Citation Nr: 1341584	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for bilateral leg cramps, to include as secondary to a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered on the two issues in this case.  

In McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims created a four element test for determining whether a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The four elements are:  (1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on the record for VA to make a decision on the claim.  Id.  

In regard to the Veteran's service connection claim for a lower back disability, all four McLendon elements are present, and thus, an examination is needed.  First, according to private treatment records from September 2007, the Veteran was diagnosed with facet syndrome.  These records also show diagnoses of lumbago and osteoarthritis, and reflect that the Veteran received corticosteroid injections into his lumbar and sacral joints.  

Second, service treatment records from March 1980 confirm that the Veteran hit his tailbone on the side of a swimming pool during a February 1980 swim class.  The Veteran's representative, in a July 2013 Informal Hearing Presentation (IHP), alleged that the Veteran's current lower back disability is a result of that in-service event.  Since the third McLendon element only requires "an indication" of a nexus between the Veteran's current disability and his military service, the Board finds that the contention made by the Veteran's representative in its IHP is sufficient to meet this low threshold.  Fourth and finally, the record does not contain a medical opinion on whether the Veteran's current lower back disability was a result of his service.  Therefore, there is insufficient evidence in the record, and an examination is needed.  Id.

The Veteran's bilateral leg cramps claim also fulfills the four McLendon elements requiring an examination.  The Veteran, as a lay person, is competent to testify that he has leg cramps, so a current disability has been established.  In the Veteran's VA Form 9, received by VA in September 2012, he stated that his leg cramps were caused by in-service injuries to his right knee in January 1976 and July 1984.  Service treatment records document a right knee injury in January 1976 and a diagnosis of patella ligament strain in July 1984.  In addition, in the Veteran's July 1986 retirement examination, he noted that he had cramps in his legs.  Thus, there is an indication that the Veteran's current leg cramps may be associated with service.  Finally, there is no medical opinion in the record as to whether the Veteran's current leg cramps were indeed caused by his service or whether they were caused or aggravated by his lower back disability.  Since there is insufficient evidence for the Board to make a decision on this claim, an examination is necessary.  Id.

Finally, the Veteran should be asked if he has received treatment for his lower back disability and leg cramps, and if so the RO must obtain any outstanding, relevant medical records that are identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for a lower back disability or leg cramps.  After securing any necessary releases, the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of the unavailability of those records.

2.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA examination to evaluate the nature and etiology of his claimed lower back and bilateral leg cramp disabilities.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  All pertinent tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.  The examiner is to identify all current diagnoses related to the lower back and bilateral lower extremities.

Following review of the claims file and completion of the examination, the examiner must respond to the following:

a) For any lower back disability found present on examination, state whether it is at least as likely as not (50% probability or greater) that such disability had onset in or, is otherwise related to the Veteran's military service.  

If arthritis is diagnosed, the examiner must indicate whether it manifested within a year of the Veteran's service discharge.

In rendering this opinion, please address the significance, if any, of the Veteran's February 1980 in-service tailbone injury. 

b) For any chronic disability that manifests as bilateral leg cramps found present on examination, state whether it is at least as likely as not (50% probability or greater) that such disability had onset in service; or, is otherwise related to his military service; or, is either caused or aggravated by a lower back disability.

In rendering this opinion please address the significance, if any, of the July 1986 retirement examination which shows the Veteran experienced leg cramps, the January 1976 notation of a right knee injury, and the July 1984 diagnosis of patella ligament strain.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


